Exhibit 10.14

AGREEMENT

This Employment Agreement is entered into this 8 day of JANUARY, 2007, by and
between Geospatial Mapping Systems Inc. having a place of business at 229 Howes
Run Road, Sarver, Pennsylvania 16055 (“Geospatial”) and LINDA M. WARD
(“EMPLOYEE”).

WHEREAS, GEOSPATIAL is primarily engaged in the business of mapping underground
conduit piping systems;

WHEREAS, during the course of EMPLOYEE’s employment with GEOSPATIAL, GEOSPATIAL
will undertake to train and continue to train EMPLOYEE and to impart to EMPLOYEE
proprietary and/or confidential information and/or trade secrets of GEOSPATIAL;

WHEREAS, GEOSPATIAL desires to procure the services of EMPLOYEE, and EMPLOYEE is
willing to enter into employment with GEOSPATIAL, upon the terms and subject to
the conditions set forth below;

NOW THEREFORE, in consideration of the continued employment by GEOSPATIAL, the
disclosure by GEOSPATIAL of its proprietary information and/or trade secrets and
other good and valuable consideration and intending to be legally bound hereby,
EMPLOYEE hereby agrees to the following terms and conditions:

1. EMPLOYEE Acknowledgements. EMPLOYEE hereby recognizes and acknowledges that:
(a) in the course of EMPLOYEE’S employment with GEOSPATIAL, it will be necessary
for EMPLOYEE to develop and acquire certain confidential and proprietary data,
including, but not limited to, technical information, specifications, ideas,
inventions, prototypes, drawings, product requests, proposals, estimates, client
and customer lists, pricing and pricing strategies, sources of supply, costs,
discounts, sales and marketing strategies, training and training programs,
business methods or practices, programs, hardware, software, inventions,
products, product specifications, manufacturing processes and procedures,
technical data and other confidential and proprietary customer information
(collectively “Confidential Information”); (b) the Confidential information is
the property of GEOSPATIAL; (c) GEOSPATIAL’s business is extremely sensitive,
very technical and highly competitive; (d) the use, misappropriation or
disclosure of the Confidential Information would constitute a breach of trust
and could cause irreparable harm to GEOSPATIAL; and (e) it is essential to the
protection of GEOSPATIAL’s goodwill and to the maintenance of GEOSPATIAL’s
competitive position that the Confidential Information be kept secret and that
EMPLOYEE not disclose the Confidential Information to others or use the
Confidential Information to EMPLOYEE’S own advantage or to the advantage of
others.

2. Non-Disclosure of Confidential Information. EMPLOYEE agrees to hold and
safeguard the Confidential Information in trust for GEOSPATIAL, its successors
and assigns and agrees that he/she shall not, without the prior written consent
of GEOSPATIAL, misappropriate or disclose or make available to anyone for use
outside of GEOSPATIAL’s



--------------------------------------------------------------------------------

organization at any time either during EMPLOYEE’s employment with GEOSPATIAL or
subsequent to the termination of EMPLOYEE’s employment with GEOSPATIAL for any
reason, including without limitation, termination by GEOSPATIAL for cause or
without cause, any of the Confidential Information, whether or not developed by
EMPLOYEE, except as required in the performance of EMPLOYEE’s duties to
GEOSPATIAL.

3. Return of Materials. Upon termination of EMPLOYEE’s employment with
GEOSPATIAL for any reason, including without limitation termination by
GEOSPATIAL for cause or without cause, EMPLOYEE will promptly deliver to
GEOSPATIAL all correspondence, drawings, specifications, letters, notes,
notebooks, diaries, sales logs, proposals, manuals and any documents concerning
the GEOSPATIAL’s business or products and, without limiting the foregoing, will
promptly deliver to GEOSPATIAL any and all other documents or materials
containing or constituting Confidential Information.

4. Disclosure of Works and Inventions/Assignment of Rights and Patents. EMPLOYEE
shall disclose promptly to GEOSPATIAL or its nominee any and all works,
inventions, discoveries and improvements authored, conceived or made by
EMPLOYEE, either alone or with others, at anytime during the period of
employment with GEOSPATIAL, whether or not within normal working hours, arising
out of such employment or pertinent to any field of business or research in
which, during such employment, GEOSPATIAL is engaged or is considering engaging.
It is specifically agreed and understood that EMPLOYEE will be a party to the
continuing development of technical inventions, products, improvements, concepts
and ideas during EMPLOYEE’s employment by GEOSPATIAL. EMPLOYEE agrees to convey
and assign to GEOSPATIAL, promptly and fully, all inventions, hardware,
products, improvements, concepts, discoveries and ideas, whether or not patented
or patentable, and any suggestions, proposals, and writings of any kind,
including those which are copyrights or copyrightable (collectively with the
prior listed items, the “Inventions”), made or conceived by EMPLOYEE, either
individually or jointly with others, at any time during EMPLOYEE’s employment by
GEOSPATIAL which relates to or is applicable, directly or indirectly, to any
phase of the business of GEOSPATIAL. The Inventions shall be sole and exclusive
property of GEOSPATIAL, its successors and assigns, EMPLOYEE agrees and
acknowledges that EMPLOYEE has no proprietary interest in the Inventions, which
may not be used by EMPLOYEE, directly or indirectly, for any purpose except for
the benefit of GEOSPATIAL. EMPLOYEE further agrees, without expense to EMPLOYEE,
to take such acts, and execute and acknowledge all such documents, including
without limitation patent and copyright applications, as may be necessary and
desirable in the sole discretion of GEOSPATIAL, to maintain, protect or vest in
GEOSPATIAL the entire right, title and interest in and to the Inventions, and
any patent, copyright or other proprietary right relating thereto, in any and
all countries and jurisdictions, including assisting in any proceeding related
thereto, whether it be before a judicial tribunal, a government agency relating
to Inventions, patents and/or copyrights, and/or any other administrative body.
Such obligations shall continue beyond the termination of employment with
respect to any Inventions, authored, conceived or made by EMPLOYEE during the
period of employment, and shall be binding upon EMPLOYEE’s assigns, executors,
administrators and other legal representatives.

 

2



--------------------------------------------------------------------------------

5. EMPLOYEE Inventions. All Inventions made or conceived by EMPLOYEE prior to
the date of employment by GEOSPATIAL are listed on the back of this Agreement or
on a sheet attached hereto. (Please give patent numbers, serial numbers of
patent applications, and specific information as to subject matter and dates of
conception and patent protection.) Any Invention made by EMPLOYEE and not
included in the aforementioned list shall be deemed to have been made or
conceived during EMPLOYEE’s employment by GEOSPATIAL, EMPLOYEE further agrees
that all Inventions made or conceived by EMPLOYEE while employed by GEOSPATIAL
stem from work, information, data, notes, collaboration, discussions and ideas
occurring at or performed for GEOSPATIAL, and that no work, information, data,
notes, collaboration, discussions and ideas of or for any previous employer,
including any previous employer’s trade secrets, have been or will be used by
EMPLOYEE while employed by GEOSPATIAL.

6. Authorization to Modify Restrictions. It is the intention of the parties that
the provisions of this Agreement shall be enforceable to the fullest extent
permissible under applicable law, but that the unenforceability (or modification
to conform to such law) of any provision or provisions hereof shall not render
unenforceable, or impair, the remaining provisions of this Agreement. If any
provision or provisions of this Agreement shall be deemed invalid or
unenforceable, either in whole or in part, this Agreement shall be deemed
amended to delete or modify, as necessary, the offending provision or provisions
and to alter the bounds thereof in order to render it valid and enforceable.

7. Consent to Jurisdiction. EMPLOYEE hereby irrevocably submits to the personal
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Butler County, Pennsylvania in any
action or proceeding arising out of or relating to this Agreement, and EMPLOYEE
hereby irrevocably agrees that all claims in respect of any such action or
proceeding may be heard and determined in either court.

8. Jurisdiction and Venue. Any action or proceeding arising out of or relating
to this Agreement shall be commenced by EMPLOYEE and may be commenced by
GEOSPATIAL in the United States District Court for the Western District Court
for the Western District of Pennsylvania or in the Court of Common Pleas, Butler
County, Pennsylvania. In an action commenced in either of these courts,
GEOSPATIAL and EMPLOYEE waive any objections to inconvenience of forum, venue
and personal jurisdiction of the Court.

9. Governing Law. This Agreement shall be governed pursuant to the laws of the
Commonwealth of Pennsylvania and any dispute in connection with this Agreement
shall be resolved in the State or Federal Courts of the Commonwealth of
Pennsylvania, each party submitting to the jurisdiction and venue of such court.

10. Enforceability. If any provision of this Agreement is held illegal or
unenforceable by any arbitration panel or court of competent jurisdiction, such
provision shall be deemed separable from the remaining provisions of this
Agreement and shall not affect or impair the validity or enforceability of the
remaining provisions of the Agreement.

 

3



--------------------------------------------------------------------------------

11. No Waiver. The failure of either party to enforce, in any one or more
instances, any of the terms and conditions of the Agreement shall not be
construed as a waiver of the future performance of any such term or condition.

12. Entire Agreement. Each party acknowledges that it has read this Agreement,
understands it, and agrees to be bound by its terms and further agrees that it
is the complete and exclusive statement of the agreement between the parties
relating to its subject matter and that this Agreement supercedes all prior and
contemporaneous agreements concerning the subject matter hereof and may not be
modified except in writing signed by the authorized representatives of both
parties and specifically referring to the Agreement.

13. Agreement Binding. The obligations of EMPLOYEE under this Agreement shall
continue after the termination of his/her employment with GEOSPATIAL for any
reason, with or without cause, and shall be binding on his/her heirs, executors,
and shall be binding on EMPLOYEE’s heirs, executors, legal representatives and
assigns and shall inure to the benefit of any successors and/or assigns or
GEOSPATIAL.

14. Caption and Paragraph Headings. Captions and paragraph headings are used for
convenience only and are not to be construed as part of this Agreement and
should not be used in construing this Agreement.

 

4



--------------------------------------------------------------------------------

EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ AND UNDERSTANDS THE PROVISIONS OF
THIS AGREEMENT, THAT HE OR SHE HAS BEEN GIVEN AN OPPORTUNITY FOR HIS OR HER
LEGAL COUNSEL TO REVIEW THIS AGREEMENT AND THAT THE PROVISIONS OF THIS AGREEMENT
ARE REASONABLE AND ENFORCEABLE.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first written above.

Witness:

 

 

    

LOGO [g84308img1.jpg]

         EMPLOYEE      Geospatial Mapping Systems, Inc.      By:  

 

     Title:  

 

 

5